Citation Nr: 1201915	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-06 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to December 2002, and from January 2005 to July 2006.  The Veteran had additional service in the National Guard from August 2001 to August 2002, and from December 2002 to January 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In a February 2010 decision, the Board denied the issues of entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome, and entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease, acid reflux, and a hiatal hernia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2011 for development in compliance with the Joint Motion.  

The Board remanded this case to the RO in August 2011 for further development.  This remand also included the issue of entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease, acid reflux, and a hiatal hernia.  However, in a September 2011 decision, the RO granted entitlement to service connection for gastroesophageal reflux disease, also claimed as acid reflux and hiatal hernia, with an evaluation of 10 percent effective November 19, 2007.  As this is a full grant of the benefits sought on appeal for this issue, it is no longer before the Board for consideration.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

Pursuant to the January 2011 Court remand, the Board remanded this case to the RO in August 2011 for further development.  The Board's August 2011 remand directives instructed the RO to afford the Veteran a VA examination to determine the etiology of any gastroesophageal and gastrointestinal disorders found.  Pursuant to the Board's August 2011 remand instructions, the Veteran was afforded a VA stomach, duodenum, and peritoneal adhesions examination in August 2011.  Other than gastroesophageal reflux disease, for which the Veteran is now service connected by way of a September 2011 rating decision, the examiner indicated that there did not appear to be any other specific gastrointestinal issue or diagnosis.  The Veteran denied a history of nausea and vomiting.  

However, a previous VA digestive conditions examination conducted in January 2008 rendered a diagnosis of irritable bowel syndrome.  The September 2011 examiner, in finding that there did not appear to be any specific gastrointestinal issue or diagnosis other than GERD, failed to address the January 2008 diagnosis of irritable bowel syndrome.  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the claim must be remanded for another medical examination and opinion as the August 2011 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the etiology of any gastrointestinal disorder found, to include the irritable bowel syndrome diagnosed in the January 2008 VA examination report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed gastrointestinal disorder, to include the irritable bowel syndrome diagnosed in 2008, is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed gastrointestinal disorder, to include the irritable bowel syndrome diagnosed in 2008, is due to or aggravated by any service-connected disorder, to include PTSD.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

3.  The RO must then readjudicate the claim of entitlement to service connection for a gastrointestinal disorder and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

